DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the controller" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-10 are likewise rejected due to their dependence from claim 1.

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-4, 6-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berry et al. (US 5,158,534).

	With regard to claim 1, Berry et al. discloses an exhaust gas flow control system provided for an oxygenator (gas exchange device 14) of an extracorporeal ventilation system, wherein the oxygenator (14) is of a type connected to an oxygenation gas supply line (102, 108, 114) and to an exhaust line (124, 104) through which exhaust gas may be removed, the exhaust gas flow control system comprising a flow control path (102 and 108 through mass flow controller 106), a pressure control path (108 and 114 through pressure valve 112), an exhaust flow regulator (mass flow controller 128) responsive to a controller (central controller 130), and an exhaust gas pressure regulator (vacuum source 12) responsive to the controller (130, see col. 5, lines 46-49 and col. 7, lines 1-12) configured to main a pre-determined pressure level in the exhaust line, wherein the flow control path (at 106) is controlled by the exhaust flow regulator (128, via the controller) and the pressure control path (at 112) is controlled by the exhaust gas pressure regulator (controlling the vacuum source, via the controller) at Fig. 1, the abstract, and col. 5, line 16 to col. 8, line 39.

	With regard to claim 2, Berry et al. further discloses a supply line pressure regulator (pressure valve 112) upstream of the oxygenator (14) at Fig. 1.

	With regard to claim 3, Berry et al. discloses the exhaust gas pressure regulator (vacuum source 12) being configured to maintain a sub-atmospheric pressure in the exhaust line (104) at col. 7, lines 1-12.

	With regard to claim 4, Berry et al. discloses the controller being configured to maintain a pre-determined flow rate of the exhaust gas passing through the exhaust flow regulator (mass flow controller 128) at the abstract and col. 6, lines 26-52.

	With regard to claim 6, Berry et al. discloses the flow rate through the flow control path being higher than the predetermined exhaust gas flow rate at the abstract and col. 7, line 1-12.
However, the Examiner notes that the system of Berry et al. is capable of maintaining the flow rate through the flow control path at the predetermined exhaust gas flow rate, such as by maintaining equal flow rates through the mass flow controller 106 and 128.
The Examiner notes that the difference between claim 6 and the Berry et al. reference is merely an intended manner of operating the device. As such, the recited limitation does not distinguish the apparatus claim from the prior art. See MPEP 2114 (II).
	
	With regard to claim 7, Berry et al. discloses a monitoring arrangement (the mass flow controller 106, see col. 6, lines 26-40) to determine a flow value representative of the flow rate of the exhaust gas in the flow control path, and comprising decision logic (in controller 130) for determining a difference between a predetermined flow rate and the flow rate value, and for issuing a control signal to compensate for the difference in order to maintain the flow rate through the flow control path at the predetermined flow rate at Fig. 1, the abstract and col. 6, lines 26-44.

	With regard to claim 8, Berry et al. discloses a monitoring arrangement (pressure sensor 116) to determine a pressure value representative of the pressure in the pressure control path, and comprising decision logic (in controller 130) for determining a difference between a pre-determined pressure level and the pressure value, and for issuing a control signal (to pressure valve 112) to compensate for the difference in order to maintain the pressure in the pressure control path at the pre-determined pressure at Fig. 1, the abstract and col. 6, lines 9-25 and 53-64.

	With regard to claims 9 and 10, Berry et al. discloses a gas supply flow rate sensor (mass flow controller 106, see col. 6, lines 26-40) configured to determine a supply gas flow value representative of the oxygenation gas flow rate supplied into the oxygenator, wherein the controller (130) is configured to set the predetermined exhaust gas flow rate based on the supply gas flow rate, wherein the controller is configured to maintain the predetermined exhaust gas flow rate at an offset value (at a level below) relative to the supply gas flow rate at Fig. 1, the abstract, col. 6, lines 26-40 and col. 7, lines 1-12.

	With regard to claim 11, Berry et al. discloses a method for controlling an exhaust gas flow rate for an oxygenator (gas exchange device 14) of an extracorporeal ventilation system, wherein the oxygenator (14) is of a type comprising an oxygenation gas supply line (102, 108, 114) and to an exhaust line (124, 104) through which exhaust gas may be removed, the method comprising providing a controller (central controller 130), providing a flow control path (102 and 108 through mass flow controller 106), providing a pressure control path (108 and 114 through pressure valve 112), providing an exhaust flow regulator (mass flow controller 128) responsive to the controller (130), providing an exhaust gas pressure regulator (vacuum source 12) responsive to the controller (see col. 5, lines 46-49 and col. 7, lines 1-12), and using the controller, operating the exhaust gas pressure regulator to modulate the exhaust gas pressure (see col. 7, lines 1-12), thereby to maintain a predetermined pressure level in the exhaust line, controlling the flow rate in the control path using the exhaust flow regulator (128), and controlling the pressure at the pressure control path (at pressure valve 112) using the exhaust gas pressure regulator (controlling the vacuum source, via the controller) at Fig. 1, the abstract, and col. 5, line 16 to col. 8, line 39.

With regard to claim 12, Berry et al. further discloses a supply line pressure regulator (pressure valve 112) upstream of the oxygenator (14) at Fig. 1.

	With regard to claim 13, Berry et al. discloses providing an exhaust gas pressure regulator (vacuum source 12) configured to operate at sub-atmospheric pressure and operating the exhaust gas pressure regulator to maintain a sub-atmospheric  pressure in the exhaust line (104) at col. 7, lines 1-12.

	With regard to claim 14, Berry et al. discloses using the controller to operate the exhaust flow regulator (128) to modulate the exhaust flow rate, thereby to maintain a pre-determined flow rate of the exhaust gas passing through the exhaust flow regulator (mass flow controller 128) at the abstract and col. 6, lines 26-52.

With regard to claim 17, Berry et al. discloses providing a common gas withdrawal arrangement (line 114) for the flow control path and the for the pressure control path at Fig. 1.

With regard to claims 18-20, Berry et al. discloses providing a gas supply flow rate sensor (mass flow controller 106, see col. 6, lines 26-40) configured to determine a supply gas flow value representative of the oxygenation gas flow rate supplied into the oxygenator, and using the controller (130) to set the predetermined exhaust gas flow rate based on the supply gas flow rate, thereby providing a configuration capable of using the controller to maintain the predetermined exhaust gas flow rate at an offset value relative to the supply gas flow rate, wherein the offset value does not exceed a flow capacity of the pressure regulator (inherently required to function as intended), and wherein the exhaust gas flow rate is maintained at a level below the supply gas flow rate at Fig. 1, the abstract, col. 6, lines 26-40 and col. 7, lines 1-12.

7.	Claims 1-4, 6-8, 11-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gipson (US 2020/0188568 A1).

With regard to claim 1, Gipson discloses an exhaust gas flow control system provided for an oxygenator (11) of an extracorporeal ventilation system, wherein the oxygenator (11) is of a type connected to an oxygenation gas supply line (connected to oxygen source 1) and to an exhaust line (21) through which exhaust gas may be removed, the exhaust gas flow control system comprising a flow control path (through flow controller 2), a pressure control path (through flow controller/restrictor 9), an exhaust flow regulator (flow controller 18) responsive to a controller (controller 22), and an exhaust gas pressure regulator (vacuum regulator 20) responsive to the controller (22, see Fig. 2) configured to main a pre-determined pressure level in the exhaust line, wherein the flow control path (at 2) is controlled by the exhaust flow regulator (18, via the controller) and the pressure control path (at 9) is controlled by the exhaust gas pressure regulator (20, via the controller) at Fig. 2, the abstract, and paragraph [0047].

With regard to claim 2, Gipson further discloses a supply line pressure regulator (flow controller/restrictor 9) upstream of the oxygenator (11) at Fig. 2.

	With regard to claim 3, Gipson discloses the exhaust gas pressure regulator (vacuum regulator 20) being configured to maintain a sub-atmospheric pressure in the exhaust line (21) at Fig. 2.

	With regard to claim 4, Gipson discloses the controller being configured to maintain a pre-determined flow rate of the exhaust gas passing through the exhaust flow regulator (18) at the abstract and paragraph [0047.

	With regard to claim 6, Gipson does not disclose the flow rate through the flow control path being equal to the predetermined exhaust gas flow rate at the abstract and col. 7, line 1-12.
However, the Examiner notes that the system of Gipson is capable of maintaining the flow rate through the flow control path at the predetermined exhaust gas flow rate, such as by maintaining equal flow rates through the flow controller 2 and 18.
The Examiner notes that the difference between claim 6 and the Gipson reference is merely an intended manner of operating the device. As such, the recited limitation does not distinguish the apparatus claim from the prior art. See MPEP 2114 (II).

With regard to claim 7, Gipson discloses a monitoring arrangement (sensor 3, see paragraph [0042]) to determine a flow value representative of the flow rate of the exhaust gas in the flow control path, and comprising decision logic (in controller 22) for determining a difference between a predetermined flow rate and the flow rate value, and for issuing a control signal (to flow control 2) to compensate for the difference in order to maintain the flow rate through the flow control path at the predetermined flow rate at Fig. 2, the abstract and paragraphs [0042] and [0047].

	With regard to claim 8, Gipson discloses a monitoring arrangement (sensor 3, see paragraph [0042]) to determine a pressure value representative of the pressure in the pressure control path, and comprising decision logic (in controller 22) for determining a difference between a pre-determined pressure level and the pressure value, and for issuing a control signal (to flow control/restrictor 9) to compensate for the difference in order to maintain the pressure in the pressure control path at the pre-determined pressure at Fig. 2, the abstract and paragraphs [0042] and [0047].

With regard to claim 11, Gipson discloses a method for controlling an exhaust gas flow rate for an oxygenator (11) of an extracorporeal ventilation system, wherein the oxygenator (11) is of a type comprising an oxygenation gas supply line (connected to oxygen source 1) and to an exhaust line (21) through which exhaust gas may be removed, the method comprising providing a controller (controller 22), providing a flow control path (through flow controller 2), providing a pressure control path (through flow controller/restrictor 9), providing an exhaust flow regulator (flow controller 18) responsive to the controller (22), providing an exhaust gas pressure regulator (vacuum regulator 20) responsive to the controller (22), and using the controller, operating the exhaust gas pressure regulator to modulate the exhaust gas pressure (see Fig. 2), thereby to maintain a predetermined pressure level in the exhaust line, controlling the flow rate in the control path using the exhaust flow regulator (18), and controlling the pressure at the pressure control path (at 9) using the exhaust gas pressure regulator (controlling the vacuum regulator 20, via the controller) at Fig. 2, the abstract, and paragraph [0047].

With regard to claim 12, Gipson further discloses a supply line pressure regulator (flow controller/restrictor 9) upstream of the oxygenator (11) at Fig. 2.

	With regard to claim 13, Gipson discloses providing an exhaust gas pressure regulator (vacuum regulator 20) configured to operate at sub-atmospheric pressure and operating the exhaust gas pressure regulator to maintain a sub-atmospheric  pressure in the exhaust line (21) at Fig. 2.

	With regard to claim 14, Gipson discloses using the controller to operate the exhaust flow regulator (18) to modulate the exhaust flow rate, thereby to maintain a pre-determined flow rate of the exhaust gas passing through the exhaust flow regulator (18) at Fig. 2 and paragraph [0047].

With regard to claim 16, Gipson does not disclose the flow rate through the flow control path being equal to the predetermined exhaust gas flow rate at the abstract and col. 7, line 1-12.
However, the Examiner notes that the system of Gipson is capable of maintaining the flow rate through the flow control path at the predetermined exhaust gas flow rate, such as by maintaining equal flow rates through the flow controller 2 and 18.
It would have been obvious to one of ordinary skill in the art to maintain the two flow rates equal to one another to maintain a flow balance in the system and through the oxygenator.

Allowable Subject Matter

8.	Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

10.	The following is a statement of reasons for the indication of allowable subject matter:

The prior art made of record does not teach or fairly suggest the system of claim 5 configured to channel through the pressure control path exhaust gas not passing through the flow control path.

The prior art made of record does not teach or fairly suggest the method of claim 15 comprising channeling through the pressure control path exhaust gas not passing through the flow control path.

Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
June 8, 2022